Citation Nr: 0946348	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Service connection for diabetes mellitus type II 
(diabetes), to include as a result of herbicide exposure in 
service.

2.  Service connection for bilateral peripheral neuropathy of 
the lower extremities (neuropathy), to include as secondary 
to diabetes.

3.  Service connection for a foot rash, to include as a 
result of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.T.
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
February 1969.  He served in Korea, but not in the Republic 
of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Department of Defense (DoD) has confirmed that the 
herbicide Agent Orange was used from April 1968 through July 
1969 along the Korean DMZ to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  If it is determined that a 
Veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003.

The Veteran contends that his duties as a personnel 
specialist required him to visit the DMZ in Korea as support 
for the 1st and 7th Army Infantry divisions, a fact which has 
not been verified.  The Veteran was assigned to the 833rd 
Ordinance Company, part of USARPAC in Korea.  The 7th Army 
Infantry Division, which the Veteran claims to have delivered 
supplies to, is recognized as having been present within area 
defined by DOD as being affected by the herbicide.  The 
question is whether the Veteran's unit was one identified by 
DOD, and if so, entitled to the presumption.

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile." 
Additional information must be obtained from the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Unit Records Research (CURR)) 
to verify whether the 833rd Ordinance was part of or provided 
support to the 2nd or 7th Infantry Divisions.  Additional 
personnel records should be obtained from the National 
Personnel Records Center (NPRC), including any that would 
indicate whether the Veteran provided support or made 
deliveries to the 7th Infantry Division.

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that 
efforts must be made to secure all private medical records 
and VA records that may exist related to the Veteran's claim.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "n initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  On his VA Form 526, submitted in May 2004, the 
Veteran states that he was treated for his feet and 
peripheral neuropathy at the Memphis VA Medical Center 
(VAMC).  The earliest VAMC records associated with the claims 
file are from December 2006.  Since the Veteran contended 
that these records are relevant to his claims for service 
connection for neuropathy and for a foot rash, remand is 
necessary so that current and complete VA treatment records 
can be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain unit records for the 833rd 
Ordinance from JSRRC/CURR, including 
records indicating whether the 833rd 
Ordinance was attached to the 2nd or 
7th Infantry Divisions or provided 
support to the 2nd or 7th Infantry 
Divisions.  If necessary, obtain 
information from DOD to determine 
whether the 833rd Ordinance Company is 
part of the 7th Infantry Division in 
Korea at the appropriate time.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain any additional personnel 
records from NPRC, including any which 
would show that the Veteran made 
deliveries to the 7th Infantry 
Division.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Obtain the Veteran's current and 
complete VA treatment records, 
including records from 2004 forward 
from the Memphis VAMC.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

